IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,
 
 AT AUSTIN
 
 
  
 
 
 NO. 3-94-239-CV
 
 
LAVERNE ZOELLER-KOTT AND TROY D. ZOELLER,
 
 	APPELLANTS
 
 vs.
 
 
 
MARY JACOBY,
 
 	APPELLEE
 
 
  
 
 
 FROM THE DISTRICT COURT OF BLANCO COUNTY, 33RD JUDICIAL DISTRICT 
 
 NO. 4001, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING
 
  
 
 
 PER CURIAM
	After an initial review of the transcript, the Clerk of this Court informed the parties
that no final judgment exists in this cause.  See Tex. R. App. P. 56(a).  The district court
rendered a "final" judgment by an order which granted and denied motions for summary judgment
that were no longer live motions because amended motions for summary judgment had been filed. 
See Tex. R. Civ. P. 62, 64.  The appellants have contacted the Clerk and agrees that the judgment
is not final.
	Accordingly, we dismiss the appeal for want of jurisdiction.

Before Justices Powers, Aboussie and Jones
Dismissed for Want of Jurisdiction
Filed:   July 6, 1994
Do Not Publish